Case 20-10755-BLS   Doc 251-2   Filed 05/26/20   Page 1 of 12




                      EXHIBIT A
                 Case 20-10755-BLS              Doc 251-2        Filed 05/26/20         Page 2 of 12




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                             Chapter 11

In re:                                                       Case No. 20-10755 (BLS)

RAVN AIR GROUP, INC., et al.,1                               (Jointly Administered)

                   Debtors.




     DECLARATION OF RICHARD NEWMAN IN SUPPORT OF OBJECTION OF THE
          OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO DEBTORS’
           MOTION FOR ORDERS (I)(A) AUTHORIZING AND APPROVING THE
            BIDDING PROCEDURES, (B) APPROVING PROCEDURES RELATED
             TO THE ASSUMPTION OF CERTAIN EXECUTORY CONTRACTS
        AND UNEXPIRED LEASES, (C) APPROVING THE NOTICE PROCEDURES,
           (D) AUTHORIZING ENTRY INTO ONE OR MORE STALKING HORSE
      AGREEMENTS, AND (E) SETTING A DATE FOR THE SALE HEARING; AND
       (II) AUTHORIZING AND APPROVING (A) THE SALE OF CERTAIN ASSETS
            FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND
          INTERESTS, (B) THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
      CONTRACTS, AND (C) PAYMENT OF BID PROTECTIONS, IF APPLICABLE

           I, Richard Newman, declare under penalty of perjury:

           1.       I am a Managing Director with Alvarez & Marsal North America, LLC (“A&M”).

The Official Committee of Unsecured Creditors (the “Committee”) of the above-captioned

debtors and debtors-in-possession (the “Debtors”) has selected A&M as its financial advisor, and

I am authorized to make this declaration (this “Declaration”) on behalf of the Committee in

support of the Committee’s objection (the “Objection”)2 to the Debtors’ Motion For Orders



1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
    follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc.
    (9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc.
    (8091), and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old
    International Airport Road, Anchorage, AK 99502.
2
    Capitalized terms not otherwise defined in this Declaration shall have the meaning set forth in the Objection.
              Case 20-10755-BLS            Doc 251-2       Filed 05/26/20        Page 3 of 12




(II)(A) Authorizing And Approving The Bidding Procedures, (B) Approving Procedures Related

To The Assumption Of Certain Executory Contracts And Unexpired Leases, (C) Approving The

Notice Procedures, (D) Authorizing Entry Into One Or More Stalking Horse Agreements, And

(E) Setting A Date For The Sale Hearing; And (II) Authorizing And Approving (A) The Sale Of

Certain Assets Free And Clear Of All Liens, Claims, Encumbrances And Interests, (B) The

Assumption And Assignment Of Certain Contracts, And (C) Payment Of Bid Protections, If

Applicable [Docket No. 197] (the “Motion”).

        2.       Except as otherwise noted,3 all facts set forth in this Declaration are based upon

(a) my personal knowledge of the Debtors’ current operations and financial performance,

(b) information learned from my review of relevant documents, and (c) information I have

received from the Debtors’ professionals. If I were called upon to testify, I could and would

testify competently to the facts set forth herein.

                                           QUALIFICATIONS

        3.       A&M is a global professional services firm that offers a wide variety of services

to private and public clients, including financial turnaround and restructuring advisory services.

My responsibilities at A&M primarily involve business plan review, liquidity management,

budget planning, cash flow forecasting, and bankruptcy sales. In this capacity, I have advised

clients in numerous chapter 11 cases, including those of: Avaya Inc.; Boomerang Tube, LLC;

Communications Corporation of America, Inc.; Chesapeake Corporation; Endeavour Operating

Corp.; Dresser, Inc.; Freedom Communications, Inc.; Getty Petroleum Marking Inc.; Keywell

LLC; Kimball Hill, Inc.; Eastman Kodak Corporation; NewPage Corporation; Orchids Paper

Products Company; Reader’s Digest Association Inc.; SunEdison Inc.; TK Holdings Inc.; Tronox

3
 Certain of the disclosures herein relate to matters within the personal knowledge of other professionals at A&M
and are based on information provided by them.

                                                       2
            Case 20-10755-BLS         Doc 251-2      Filed 05/26/20     Page 4 of 12




Inc.; Union Carbide Corporation; and Visteon Corp.

       4.      During my approximately fifteen (15) years as a restructuring and turnaround

management professional, I have been involved in analyses of sales under section 363(b) of the

Bankruptcy Code and corresponding bid procedures, marketing efforts, and sale processes in

numerous chapter 11 cases, including, among others, Bayou Steel BD Holdings LLC.; Freds,

Inc.; Freedom Communications, Inc.; Hollander Sleep Products, LLC.; HRI Holding Corp.

(“Houlihans”) Keywell LLC; LifeCare Holdings, Inc.; NORPAC Foods Inc.; Orchids Paper

Products Company; Synergy Pharmaceuticals, Inc.; and TK Holdings Inc.

       5.      A copy of my biography, which includes additional details regarding my

professional experience, is attached hereto as Exhibit 1.

                                           ANALYSIS

       6.      The Committee asked A&M to evaluate the Motion and the Debtors’ marketing

process both prior to the Petition Date and postpetition efforts to sell the Debtors’ assets as a

going concern. To conduct this analysis, I, and other members of the A&M team, familiarized

ourselves with the Debtors’ operations and unique challenges, as well as the Debtors’ current and

prior efforts to market the Debtors’ assets. I analyzed how many weeks the sale process might

be extended based upon the Debtors’ cash flow budget and results to date.

       A.      The Debtors’ Marketing Efforts

       7.      In my discussions with the Debtors’ professionals and members of the Debtors’

Special Restructuring Committee and a review of the Debtors’ marketing materials, I have

determined that the Debtors’ marketing efforts to sell the Debtors assets as a going concern are

less than adequate and do not meet the standards typically set forth in other chapter 11 cases.

       8.      The Debtors have no formal plan for marketing the assets.              In fact, my



                                                 3
            Case 20-10755-BLS         Doc 251-2      Filed 05/26/20     Page 5 of 12




conversations with the Debtors’ professionals and members of the Special Restructuring

Committee establish that the approach to identifying or soliciting potential bidders has been ad

hoc. The Special Restructuring Committee has reached out to over a dozen of various parties

already known, either directly or indirectly to members of the Special Restructuring Committee.

All other interest in the Debtors’ assets has resulted from inbound inquiries after the bankruptcy

filing based on public reporting. Between the Special Restructuring Committee outreach and

inbound inquiries, six parties so far have signed confidentiality agreements in connection with

potential interest in a purchase of the Debtors’ business as a going concern. Beyond the fixed

universe of directly or indirectly known parties who may have interest in the Debtors’ assets and

reliance on inbound inquiries, the Debtors marketing outreach has been limited. The Debtors

have not hired an investment banker or similar financial advisor in connection with the potential

sale of the Debtors’ assets as a going concern. Nor have the Debtors done a valuation of their

assets as a going concern. Instead, their rushed and ad hoc efforts have been forced by the

Lenders’ pre-baked desire to liquidate the Debtors’ assets as quickly as possible.

       9.      In addition to the limited marketing outreach, the marketing materials the Debtors

have provided are likewise inadequate. To my understanding, the most comprehensive (if not

only) marketing material provided by the Debtors to potentially interested parties is the

presentation attached to this Declaration as Exhibit 2. As compared to a more traditional CIM,

the Debtors’ marketing materials fail to provide necessary information required by potential

buyers as part of the marketing process. Though not exhaustive, I have identified fifteen (15)

metrics typically found in a CIM. I could identify only three (3) in the Debtors’ marketing

presentation. A chart I prepared with the assistance of other professionals at A&M addressing

each of these metrics is attached to this Declaration as Exhibit 3.



                                                 4
             Case 20-10755-BLS        Doc 251-2      Filed 05/26/20     Page 6 of 12




       B.        Need for Additional Time and an Investment Banker to Market the Debtors’
                 Assets

       10.       Now that the Treasury Department has expressed willingness to approve the

Debtors’ application for as much as $30 million, the Debtors should be given, in my opinion,

more time to properly market the Debtors’ business as a going concern and to run a true sale

process that will maximize value. The interest in purchasing the Debtors’ as a going concern

garnered even from the Debtors’ ad hoc and inadequate marketing efforts thus far suggests that a

proper effort would be justified and potentially fruitful. The current timeline sought through the

Motion has been predetermined through the DIP Milestones.             According to the Debtors’

professionals and the Special Restructuring Committee, the DIP Lenders have expressed no

interest or willingness to extend DIP Milestones in order to extend the sale timeline.

       11.       In my opinion, based on where the marketing efforts by the Debtors currently

stand and the level of interest currently expressed by potential bidders, the sale process could

benefit from an extension of a month. That would push the proposed confirmation hearing date

from June 24, 2020 to on or about July 24, 2020. Based on my review of the Debtors’ financials

and budget, the Debtors would exceed the DIP budget by approximately $686,000 due to a

three-week extension. However, the Debtors could stay in compliance with the current DIP

budget through July 24 if the last two weeks of professional fees were delayed and paid from

sale proceeds.

       12.       The Debtors may also benefit from hiring an investment banker to complete the

sale process. While, even with a one-month extension, an investment banker may have limited

time to market the Debtors’ assets to additional parties, any additional interest in the Debtors’

assets will only serve to maximize value. Additionally, investment bankers are individually

suited to work with already-interested potential bidders to guide them through the bidding


                                                 5
             Case 20-10755-BLS         Doc 251-2        Filed 05/26/20    Page 7 of 12




process and work to drive value within the existing process itself in addition to looking

externally for additional value-drivers.

       13.     Currently, the traditionally investment banking activities of reviewing current

indications of interest fall primarily to the Special Restructuring Committee, with input from

SPI, which was engaged by the Debtors at the request of the Lenders. Based on my review of

SPI website, SPI is well-credentialed for repossession and liquidation of aircraft, which is the

goal of the Lenders. However, SPI lacks the proper expertise to market, analyze, or drive value

of going-concern interest and potential bids. It will be in the best interests of the Debtors’ estates

and the DIP Lenders to attempt to retain an investment banker that can maximize value of the

Debtors’ assets and generate the greatest return.

       14.     For the foregoing reasons, in my opinion, the (a) Debtors’ marketing efforts do

not meet the standard for an adequate sale of assets in chapter 11, (b) the Debtors should have at

least another month to market the Debtors’ assets and maximize value for those potential bidders

that already expressed interest in the Debtors’ assets as a going concern, and (c) hiring of an

investment bank will be in the best interest of the Debtors and the DIP Lenders as further means

to maximize value.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

  true and correct to the best of my knowledge and belief.

Dated: Wilmington, DE
       May 25, 2020                                     /s/ Richard Newman
                                                        Richard Newman




                                                    6
Case 20-10755-BLS   Doc 251-2   Filed 05/26/20   Page 8 of 12




                      EXHIBIT 1
                                Case 20-10755-BLS      Doc 251-2    Filed 05/26/20   Page 9 of 12



Rich Newman
Managing Director – Co-Leader of UCC Practice

 Co-leads Alvarez & Marsal’s Unsecured Creditors’ Committee practice. Managing Director with
  Alvarez & Marsal Creditor Advisory in Chicago where he provides financial advisory services to
  creditors and focuses on representing official committees of unsecured creditors in bankruptcy
  proceedings. Specializes in 363 sales, liquidity management, business plan review, solvency,
  formulation of reorganization plans and litigation support


 With more than fifteen years of restructuring experience, Mr. Newman has advised unsecured
  creditor committees, healthy and distressed companies in leveraged recapitalizations, mergers
  and acquisitions, and support of interim management roles.


 Unsecured Creditor Committee assignments: Avaya, Boomerang Tube, Buccaneer Energy,
  Constar, Endeavour, Getty Petroleum, Global Aviation, Hollander Sleep Products, Keywell LLC,
  Kodak, LifeCare, NewPage, Orchids Paper, NORPAC Foods, Inc., Ryckman Creek Resources,
  LLC, SunEdison, Synergy Pharmaceuticals, Takata, Tintri, and Westinghouse

                                                                                                     Phone: (+1) 312 288 4056
 Debtor financial advisory, bank advisory, or out-of-court deals: Appleton Coated, Chesapeake
  Corporation, Detroit Public Schools, Dresser, Inc., Kimball Hill Homes, Severstal North America,   E-mail Address:
                                                                                                     rnewman@alvarezandmarsal.com
  Inc., Tronox Inc., Union Carbide and Visteon Corp.


 Testimony experience includes (i) Orchids Paper Products Company Case No. 19-10729, (ii) TK
  Holdings Inc. (f/k/a Takata) Case No. 17-11375 (November 2017), and (iii) Deposition re: SGK
  Ventures, LLC (f/k/a Keywell, LLC) Case No. 13-37603 (August 2014), among others


 B.S. in economics from George Washington University and a master’s degree in business
  administration from The University of Texas. I have passed all three levels of the CIRA exam and
  received the Kroll Zolfo Cooper / Randy Waits Award for excellence on the CIRA exam


                                                                1
Case 20-10755-BLS   Doc 251-2   Filed 05/26/20   Page 10 of 12




                       EXHIBIT 2


             (REDACTED IN ITS ENTIRETY)
Case 20-10755-BLS   Doc 251-2   Filed 05/26/20   Page 11 of 12




                       EXHIBIT 3
                                                Case 20-10755-BLS            Doc 251-2        Filed 05/26/20          Page 12 of 12
Comparison of Sale Materials
Comparison of Ravn April 2020 Presentation to Standard Confidential Information Memorandum ("CIM")

                                                             Raven April        Market
 #   Topic                                                    2020 Doc.          CIM        Commentary
 1   Investment Highlights                                         X               X
 2   Industry Overview / Where Does Company Fit?                   X               X        Could be improved, no meaningful analysis comparing Ravn to competition, historical or
                                                                                            projected
 3   Customer Overview                                                             X        Not satisfactory - no in depth discussion or analytics in presentation
 4   Competition and Competitive Summary                                           X        Not satisfactory -Couple pages and source of ranking against competition is not given.
                                                                                            No detailed competitive summary by business (passenger, freight, etc.)
 5   Management Team                                               X               X
 6   Historical Financials                                                         X        Not satisfactory - only 2019, and no costs by business unit
 7   Projected Financials                                                          X
                                                                                            Not satisfactory - only one page, would expect at least 5-10 pages of assumptions. For
                                                                                            example, how will you optimize fleet to properly address declines in passenger volumes
 8   Historical and Projected Financials by Business                               X        Not satisfactory - not included
 9   Summary of Key Assets                                                         X        Not satisfactory - Number of planes given but no information on age, condition and
                                                                                            owned or leased. No detail for engines, hangars and property
 10 Calendar - Deadline for NDAs, Bids Due, Auction, etc.                          X        Not satisfactory - not included
                                1
 11 Overview of Cares Funding                                                      X        Not satisfactory - not included. Only reference is company needs CARES funding
                                1
 12 COVID-19 Mitigation Plans                                                      X        Not satisfactory - not included
 13 ORG Chart                                                                      X        Not satisfactory - not included
 14 Contact Information - Investment Banker / Management                           X        Not satisfactory - not included
 15 Cost Detail - Corp. Overhead and SG&A                                          X        Not satisfactory - not included. Bidders ask for info as usually a good spot to save cash
                                                                                            to offset investment requirement

1. CIMs in today's environment mention COVID-19 mitigation and CARES funding if applicable to Debtor
